        Case 1:17-cr-00232-EGS Document 218-1 Filed 06/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                            Crim. No. 17-232 (EGS)

       v.

MICHAEL T. FLYNN,

               Defendant.


DECLARATION OF JEROME C. ROTH IN SUPPORT OF MOTION FOR ADMISSION
                          PRO HAC VICE

       I, Jerome C. Roth, declare the following:

       1.      My full name is Jerome C. Roth. I am an attorney with the law firm of Munger,

Tolles & Olson LLP.

       2.      My business address is:

                       Munger, Tolles & Olson LLP
                       560 Mission Street, 27th Floor
                       San Francisco, CA 94105
                       Tel.: (415) 512-4000
                       Fax: (415) 512-4077
                       jerome.roth@mto.com

       3.      I am a member in good standing of the State Bars of California (Bar Number

159483) and New York. Additionally, I have been admitted to practice in the following courts:

(a) United States District Court for the Northern District of California, (b) United States District

Court for the Eastern District of California, (c) United States District Court for the Central

District of California, (d) United States District Court for the Southern District of California, (e)

United States District Court for the Southern District of New York, (f) United States District

Court for the Eastern District of New York, (g) United States Court of Appeals for the First

Circuit, (h) United States Court of Appeals for the Second Circuit, (i) United States Court of
        Case 1:17-cr-00232-EGS Document 218-1 Filed 06/10/20 Page 2 of 2



Appeals for the Fourth Circuit, (j) United States Court of Appeals for the Fifth Circuit, (k)

United States Court of Appeals for the Sixth Circuit, (l) United States Court of Appeals for the

Seventh Circuit, (m) United States Court of Appeals for the Ninth Circuit, (n) United States

Court of Appeals for the Tenth Circuit, and (o) Supreme Court of the United States.

       4.      I have not been disciplined by the bar of any state or court.

       5.      I have not been admitted pro hac vice in this Court within the last two years.

       6.      I am not engaged in the practice of law from an office located within the District

of Columbia. I am not a member of the District of Columbia Bar. I do not have an application

for membership pending with the District of Columbia Bar.

       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.


DATED: June 10, 2020                       Respectfully submitted,




                                           Jerome C. Roth
                                           MUNGER, TOLLES & OLSON LLP
                                           560 Mission Street, 27th Floor
                                           San Francisco, CA 94105
                                           Tel.: (415) 512-4000
                                           Fax: (415) 512-4077
                                           jerome.roth@mto.com

                                           Attorneys for Amici Curiae The Steady State and
                                           Former National Security Officials
